DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1 and 16-28 filed in a preliminary amendment on 3/16/2020 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 26 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over  Marcus et al. (DE102010017171A1) and  (FR3039748 A3) in view of Buchanan  et al. (US 5,952,034) ) and further in view of Schuppan et al. (WO2017/075456 Al) and  Lamacchia (WO 2017/103214 Al).
Regarding claims 1,16-21 and 24-28, Marcus discloses gluten free baking mixes baked food products and pasta,  with gluten-free ingredients and a sour dough starter (see abstracts) comprising at least two pure cultures of leaven selected from the group L. plantarum, L. pontis, L. sanfranciscensis, L. crispatus, L. suntoryeus, Le. argentinum, L. helveticus, L. paralimentarius, L. fermentum, L. paracasei,  L. alimentarius, W. cibaria, W. confusa, C. humilis, C. milleri, S. exiguus, S. minor, S. pastorianus and S. fructuum, which includes strains of sour dough starter  listed in instant claims 24 and 26, and yeast as in claim 23, to address food intolerences and effect leavening  (abstract ‘748).   The baking mix comprises gluten free flours, starch, hydrocolloids, and oligosaccharide sources, and optionally protein sources, but does not  include an ATI reduced protein or ATI reduced starch source. 
Buchanan however, discloses an ATI reduced protein source  (wheat gluten protein, egg protein) to be added to flour and a ATI reduced starch source (wheat flour for example)  (for example, see Examples 6,9 and 14), wherein the ATI reduced gluten produces doughs with improved quality . Buchannan does not specifically disclose the claimed ATI types or content reduced. However, it is known that wheat, rye, and barley (gluten-containing grains), predominantly contain CM3, CM2, 0.19, 0.28, and 0.53 variants in wheat, and their homologues in barley and rye (for example, see Schuppan page 13 lines 5-7) . Therefore, the method in Buchanan produces treated gluten/flours with reduced content of ATI 0.19 and ATI 0.28.
Schuppan discloses reduced ATI as claimed, to address gluten intolerance, the ATI extraction amounts being measured by bioactivity in Elisa assay as claimed in claim 22.  One of ordinary skill in the art, in making a baking composition of improved quality and therefore containing gluten, would consider modifying the mixes in Marcus with a reduced antigenicity  gluten ingredient, with a reasonable expectation of success.  
Motivation to modify  the  gluten-free mix in Marcus with a reduced antigenicity gluten  is provided in Buchanan (improved technological, rheological properties) and Lamacchia (addressing  imbalance of microbiotica that is associated with a gluten -free diet).  Lamacchia describes successfully restoring microbiotica in subjects receiving gluten-free diet with a composition that contains gluten with antigenic epitopes reduced to 0-20ppm, (for example, see abstract, page 3 lines 21-35), which meets the claimed “at least 40%” in claim , and probiotic cultures. Furthermore, as gluten provides the required texture and rheological properties to a dough or baked product, one would be able to reduce the content of starches and hydrocolloids that are added to the gluten-free baking mixes for this purpose, to produce baked products with improved taste and texture.  
Claims 1 and 16-28 are therefore prima facie obvious in view of the art. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793